Title: To Thomas Jefferson from Elias Vanderhorst, 1 September 1793
From: Vanderhorst, Elias
To: Jefferson, Thomas


Bristol, 1 Sep. 1793. He wrote from Plymouth on 4 July—but was unable to copy—an acknowledgment of TJ’s 21 Mch. letter because the ship by which he sent it, the Amsterdam Packet bound for New York, was then on the point of sailing. He went to Falmouth and found several American ships detained there on pretexts similar to those used against the Eliza and the Jay at Plymouth. He encloses a copy of the Court of Admiralty decree on the Portland and a copy of instructions to captains of men of war and privateers that explain the object of these detentions. Messrs. Fox of Falmouth conclude that the government plans to purchase the Portland’s cargo from the governmental orders they have received to superintend its landing and render an account of it. He has communicated everything to Pinckney, who has reportedly submitted a remonstrance to the ministry, the result of which is not known, demanding redress for this incident and everything injurious to American commerce that has lately happened here. The war with France grows daily more unpopular, and it would not do to add to it an American war, which people here deprecate most of all. He hopes for peace and for France to be rightfully left to settle her internal affairs. Because of the derangement of French affairs he has been unable to do anything about the indigo belonging to his friends Smiths, De Saussure & Darrell taken from the American ship Commerce by Captain Desgue and the crew of the Tyger, a French privateer from St. Malo. He hopes the United States government will obtain satisfaction for this from the French minister. The French executive have 
 
no doubt taken from those concerned in the Tyger, who are reportedly men of very considerable property, the security usually given by owners and masters of privateers. In view of this unwarrantable act, it would not be unreasonable to add at least 25 percent to the invoice for damages, making £316 sterling the amount due Smith & Company, to whom he has written for proof of ownership of the indigo. With TJ’s aid he hopes the matter will soon be resolved to their satisfaction. The grain crops in this country, most of which have been harvested, are promising, the weather having been favorable. Wheat especially is very good, though not as abundant as in some years. Because no corn will be wanting here before next season and he is informed that the general harvest in Europe is also abundant, British ports will probably soon be shut to foreign grain. He has sent Pinckney a bond as requested and if TJ does not approve it he will execute and forward the one TJ lately sent him. The Commissioners of the Customs have not replied to his letter, but, their officers being interested, have sent it to the collector here, from whom he has obtained no satisfaction even though he offered to pay the clerks for the information required. Consequently in future it will be proper and necessary for masters of all American ships to be required under penalties to show their registers and manifests to the consuls so that they can furnish the accounts expected from them. Would it not be proper for collectors to require receipts from returning masters to prove they furnished these documents? Some masters supply them upon request, but many others have absolutely refused, citing the lack of a legal requirement. There has been no material change in the price of American produce since the 3 Aug. account dispatched in his absence by his son by the Roebuck bound for Philadelphia. Many houses lately building in the environs of the city are being taken down and their materials put up for sale—the sad effects of war that should be an instructive lesson to this nation and others. He gives an extract of a letter just received from Hawker at Plymouth stating that Doctors Commons has issued commissions for the delivery of the cargoes of the Eliza, Jay, and Cato, addressed to agents of the captors and claimants, who are directed to put separate locks on the warehouses; that the property of the captains and mates is restored and the Eliza has just left for Bordeaux; that all of the Jay’s cargo except 50 barrels of flour, 550 hides, and a barrel of tar is ordered to be delivered to the victualling office and the Cato’s cargo of naval stores to the royal dockyard; that the produce is to be lodged in the Registry Court until matters are tried and a commission of appraisal and sale for the hides has been sent to Hawker and Lloyd; and that in several cases there is every reason to believe the captors have tried to bribe American masters and crews to help them secure the condemnation of their cargoes. He refers to the enclosed newspapers for current news.

[P.S.] He encloses dispatches for TJ just received from Pinckney. He has just been advised that today British ports were shut to foreign wheat, etc. Because some of the packets in the dispatches from Pinckney are bulky and have his name on the covers, he has decided instead to entrust them to Captain Jameson of the brig Grange, bound for New York, who promises to deliver them as soon as possible after arrival.

